   Case: 1:18-cv-07686 Document #: 239 Filed: 10/30/19 Page 1 of 3 PageID #:2937




                 IN THE UNITED STATES DISTRICT COURT FOR
            THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

FAHIDA KURNIAWATI and VINI                             )
WULANDARI, as Co-Special Administrators                )
In re Lion Air Flight JT 610 Crash                     )
of the Estate of HARVINO, deceased,                    )
                                                       )           Lead Case: I:18-cv-07686
                               Plaintiffs,             )
       v.                                              )           This filing applies to
                                                       )           Case No.: I:19-cv-00797
THE BOEING COMPANY, a corporation,                     )
                                                       )
                               Defendant.              )

                  RESPONSE TO MOTION TO SUBSTITUTE COUNSEL

       NOW COMES Vini Wulandari, as co-special administrator of the Estate of Harvino,

deceased, objects to the Motion to Substitute Counsel filed by James Jacob Lessmeister (Dkt.

237) and, in support thereof, states as follows:

       1.      This case has been brought in connection with the death of Harvino, the co-

pilot/First Officer on the Lion Air crash.

       2.      The case was brought by two plaintiffs, Fahrida Kurniawati and Vini Wulandari,

as co-special administrators of the Estate of Harvino, deceased. Ms. Kurniawati is the widow of

Harvino. Ms. Wulandari is the sister of Harvino. A copy of the order appointing the co-special

administrators is attached hereto as Exhibit A.

       3.      GKWW’s representation of in this case has included conducting investigations

regarding the crash and potential defendants, preparing and filing a complaint against the Boeing

Company, preparing discovery responses and other filings, preparing damages presentations, and

many other tasks. In addition, there have been numerous conferences in the case among various

counsel. GKWW has represented the two co-special administrators at two mediation sessions

with retired Judge Donald O’Connell and is scheduled for a third mediation on November 14,



                                                   1
   Case: 1:18-cv-07686 Document #: 239 Filed: 10/30/19 Page 2 of 3 PageID #:2938




2019. GKWW has also consulted with an expert to provide opinions regarding Harvino’s lost

wages.

         4.    GKWW has consulted with Ms. Wulandari. Ms. Wulandari has requested that

GKWW continue to represent her in this matter. See Affidavit attached hereto as Exhibit B.

         5.    James Jacob Lessmeister has filed a Motion to Substitute Counsel (the “Motion”)

(Dkt. 237). The Motion does not reference the co-special administrators in this case or Ms.

Wulandari.

         6.    Ms. Wulandari does not object to Mr. Lessmeister filing an additional appearance

as counsel for Ms. Kurniawati in this case.

         WHEREFORE, Vini Wulandari, co-special administrator of the Estate of Harvino,

deceased, requests that this Court deny the request for substitution and grant James Jacob

Lessmeister leave to file an additional appearance for co-special administrator Fahrida

Kurniawati.


Dated: October 30, 2019                       Respectfully submitted,
                                              VINI WULANDARI, Co-Special
                                              Administrator of the Estate of Harvino, deceased

                                              /s/ Thomas G. Gardiner
                                              Thomas G. Gardiner (ARDC No. 6180243)
                                              John R. Wrona (ARDC No. 6244155)
                                              Shannon V. Condon (ARDC No. 6308781)
                                              GARDINER KOCH WEISBERG & WRONA
                                              53 West Jackson Blvd., Suite 950
                                              Chicago, IL 60604
                                              Ph: (312) 362-0000
                                              Fax: (312) 362-0440
                                              tgardiner@gkwwlaw.com
                                              jwrona@gkwwlaw.com
                                              scondon@gkwwlaw.com




                                                 2
   Case: 1:18-cv-07686 Document #: 239 Filed: 10/30/19 Page 3 of 3 PageID #:2939




                             CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2019, I electronically filed this RESPONSE
MOTION TO SUBSTITUTE COUNSEL with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing upon all counsel of record via CM/ECF.



                                                /s/ Shannon V. Condon

                                                GARDINER KOCH WEISBERG & WRONA
                                                53 West Jackson Blvd., Suite 950
                                                Chicago, IL 60604
                                                Ph: (312) 362-0000




                                            3
